       Case 4:21-cv-01038 Document 1 Filed on 03/29/21 in TXSD Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF TEXAS

                            HOUSTON DIVISION



DEBORAH WILKERSON                              DISCRIMINATION AND VIOLATION

              Plaintiff                        OF CIVIL RIGHTS, SAFE SENIORS CITIZEN ACT,

                                              SENIOR SAFE ACT

vs.                                                             4:21cv1038
                                               CIVIL ACTION NO.------



CHASE BANK, CHASE BANK,
JP MORGAN CHASE BANK NA in TEXAS,.
AND JAMES DIMON, PRESIDENT
               Defendants



             PLAINTIFF'S ORIGINAL COMPLAINT FOR VIOLATION OF SAFE SENIORS

                     CITIZENS ACT AND CITIZENS WITH DISABILITIES



TO THE HONORABLE JUDGE OF SAID COURT:

      COME NOW, Deborah Wilkerson Plaintiff, and petitions this Court, pursuant to the Safe
Seniors Citizen Act a federal law to keep U.S. Senior Citizens from being scammed by
corporations and financial institutions under the color of being huge corporations. Senior
citizens are scammed out of over 50 billion dollars a year under the pretense of business as
usual by big corporations. Defendants in this complaint knowingly, intentionally, and recklessly,
Case 4:21-cv-01038 Document 1 Filed on 03/29/21 in TXSD Page 2 of 9
Case 4:21-cv-01038 Document 1 Filed on 03/29/21 in TXSD Page 3 of 9
Case 4:21-cv-01038 Document 1 Filed on 03/29/21 in TXSD Page 4 of 9
Case 4:21-cv-01038 Document 1 Filed on 03/29/21 in TXSD Page 5 of 9
Case 4:21-cv-01038 Document 1 Filed on 03/29/21 in TXSD Page 6 of 9
Case 4:21-cv-01038 Document 1 Filed on 03/29/21 in TXSD Page 7 of 9
Case 4:21-cv-01038 Document 1 Filed on 03/29/21 in TXSD Page 8 of 9
Case 4:21-cv-01038 Document 1 Filed on 03/29/21 in TXSD Page 9 of 9
